Citation Nr: 1631428	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to August 1981; and from April 1986 to September 2010.  He had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

The hypertension issue is REMANDED to the Agency of Original Jurisdiction (AOJ) and is discussed in the REMAND section of this decision


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War era.

2.  The Veteran has had recurrent signs or symptoms of pain in his elbows, wrists, and hands that have not been attributed to a known clinical diagnosis.

3.  High cholesterol is a laboratory finding and is not a disability for VA purposes.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right elbow disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for a grant of service connection for a left elbow disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for a grant of service connection for a right wrist disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for a grant of service connection for a left wrist disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for a grant of service connection for a right hand disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

6.  The criteria for a grant of service connection for a left hand disability as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

7.  The criteria for a grant of service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has contended, that he developed recurrent pain in his elbows, wrists, and hands while on active duty.  He initially contended that he had developed arthritis of these joints.  Similarly, he has contended that he developed high cholesterol and hypertension while on active duty.


General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


Analysis - Elbows, Wrists, and Hands

The Veteran is competent, as a lay person, to describe symptoms such as pain of his various joints.  Moreover, the Veteran's service treatment records confirm he did have in-service treatment for such complaints.  For example, records in January 200 note right wrist and elbow pain and tenderness that had been present for a week.  The assessment was tendinitis.  Thereafter, records dated in February 2000 note discomfort in his right wrist and forearm, which was assessed as right lateral epidocylitis.  He was given a tennis elbow strap.  He was again treated for right elbow and wrist pain in May 2000.  At that time it was noted he may have had a wrist strain/sprain, or even tendon subluxation, but there was no evidence of any pathology that day.  

Service treatment records from April 2003 note the Veteran reported back pain and hand numbness that had developed 3 weeks earlier while doing sit-ups.

Service treatment records from January 2007 note the Veteran complained, in part, of bilateral arm pain that primarily affected his elbows and wrists.  The examiner referred to these complaints as "arthritic type pain," that affected multiple joints, but stated that the etiology was unclear.  Records dated in March 2007 note complaints of multiple joint pain to include his elbows, wrists, and back which had been going on for the last 4 to 6 months.  The impression was polyarthritis, which the examiner thought was due to degenerative arthritis of multiple joints.  Similar findings were noted in records from October 2007.  Other records from March 2007 include an assessment of bilateral tennis elbow and diffuse arthritis.  

Service treatment records from August 2009 note the Veteran complained of swelling in his hands, from the knuckles back into the hand for 5 days, and mostly painful in the morning.  It was noted he had a history of arthritis, and had done nothing that could have caused the pain, no injury.  Assessment was osteoarthritis localized hand.

The Veteran also indicated on a June 2010 Report of Medical History that he had experienced, in part, painful shoulder, elbow, or wrist; arthritis, rheumatism, or bursitis; numbness or tingling; as well as swollen or painful joints.  He also indicated that these complaints included his hands, elbows, and wrists.

The Board notes, however, that no chronic disability of the elbows, wrists, and hands were diagnosed at a December 2010 VA general medical examination conducted in conjunction with this case.  In pertinent part, the examiner noted the Veteran's complaints of recurrent pains in these joints; and that he was claiming arthritis in these joints.  However, for the bilateral elbows, wrists, and hands the examiner stated that there was no diagnosis because, although there were symptoms, there was no current clinical objective evidence of a diagnosable disease or pathology.  Further, X-rays were taken of these joints in conjunction with this examination and no impairment was demonstrated to include arthritis.  Moreover, while the Veteran has maintained he continues to have recurrent pain in these joints, no competent medical evidence is otherwise of record which attributes these complaints to a known clinical diagnosis.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).

Despite the foregoing, the record reflects the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War era.  Although the Veteran's DD Form 214 for his April 1986 to November 2003 and he March 2010 to September 2010 periods of active duty reports no foreign service, this appears to be only for these specific periods of active duty.  In addition, DD Forms 214 for November 2003 to September 2004 and September 2004 to February 2009 do note foreign service, but indicate it was in Kosovo.  Nevertheless, a DD Form 214 for his February 2009 to March 2010 period of active duty notes he had service in Iraq from March 2009 to February 2010.  His service treatment records also contain references to his deployment to Iraq, including records showing he received treatment at a medical facility located in Basra/Basrah, Iraq.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for application in this case.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2)  must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, as discussed above, the competent and credible evidence reflects the Veteran has had recurrent signs or symptoms of pain in his elbows, wrists, and hands that have not been attributed to a known clinical diagnosis.  Further, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  Moreover, these complaints are to at least a compensable degree for these disabilities.  In this regard, the Board notes that the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran was treated for complaints of elbow, wrist, and hand pain prior to his 2009 to 2010 service in Iraq.  Nevertheless, it is unclear to what extent he may have chronic symptoms of pain prior to that service.  Also, it appears his current complaints satisfy the 38 C.F.R. § 3.317(a)(4) definition for chronic disability from the time of his Iraq service, to include the August 2009 treatment he received for his hands.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed illnesses manifested by bilateral elbow pain, bilateral wrist pain, and bilateral hand pain.

Analysis-High Cholesterol

As a preliminary matter, the RO provided the Veteran with notice required by the Veterans Claims Assistance Act of 2000 and assisted him by obtaining all identified and relevant evidence.  An examination or medical opinion is not required, because the 

The record confirms that the Veteran has high cholesterol.  However, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

The Board also notes that nothing in record reflects the Veteran's high cholesterol has otherwise been attributed to a chronic disability, to include a medically unexplained chronic multisymptom illness or a disability for which VA has determined service connection is warranted pursuant to the presumptive provisions of 38 C.F.R. § 3.317.  Moreover, high cholesterol has not been reported to result in a disability that would warrant a 10 percent rating.  38 C.F.R. § 3.317(b).  

In sum, the findings of high cholesterol do not constitute a disability for which service connection may be established, to include pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore, service connection must be denied on the basis of no current disability.  Further, the Board notes that the December 2010 VA examiner opined that the Veteran's high cholesterol/hypercholesterolemia was not caused by or the result of activities during military service.














						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right elbow disability as an undiagnosed illness is granted.  

Service connection for a left elbow disability as an undiagnosed illness is granted.  

Service connection for a right wrist disability as an undiagnosed illness is granted.  

Service connection for a left wrist disability as an undiagnosed illness is granted.  

Service connection for a right hand disability as an undiagnosed illness is granted.  

Service connection for a left hand disability as an undiagnosed illness is granted.  

Service connection for high cholesterol/hypercholesterolemia is denied.


REMAND

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

In this case, the Veteran's service treatment records contain elevated blood pressure readings and findings of hypertension.  For example, the June 2010 separation examination included a finding of essential hypertension, which is hypertension that occurs without a discoverable organic cause.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  However, it is not clear whether such readings were taken two or more times on at least three different days so as to be a confirmed diagnosis of hypertension pursuant to VA requirements.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, his blood pressure was noted as being 143/75 on the June 2010 service examination; while the December 2010 VA general medical examination noted blood pressure readings of 128/78, 138/84, and 126/75.  These findings do not constitute hypertension for VA purposes.  Id.  Further, the December 2010 VA examiner found the Veteran did not currently have hypertension.

Despite the foregoing, the record intimates the Veteran's blood pressure may have increased in severity since the time of the December 2010 VA general medical examination.  As such, the Board finds that this warrants a new competent medical examination to determine whether he does currently satisfy VA requirements for a diagnosis of hypertension, and, if so, to determine the etiology thereof.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hypertension since December 2010.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period. 

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed hypertension.  The claims folder should be made available to the examiner for review before the examination.

If the Veteran is shown to have hypertension; the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service to include the elevated blood pressure readings therein.

The examiner should provide reasons for all opinions.

4.  If any benefit sought on appeal is not fully granted; issue a supplemental statement of the case (SSOC).  

The case should then be returned to the Board, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


